Exhibit 10.1

AMENDMENT AGREEMENT

This Amendment Agreement (the “Agreement”), dated as of August 6, 2008, is by
and among Cell Therapeutics, Inc., a Washington corporation (the “Company”) and
the investor signatory hereto (the “Purchaser”). Capitalized terms not defined
in this Agreement shall have the meanings ascribed to such terms in the Purchase
Agreement (as defined below).

WHEREAS, pursuant to a securities purchase agreement dated July 29, 2008 between
the Company and the Purchaser (the “Purchase Agreement”), the Purchaser was
issued a common stock purchase warrant exercisable for up to $12,000,000 of
shares of Common Stock.

WHEREAS, the parties wish to amend certain terms of the Transaction Documents.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Purchasers and the Company agree as follows:

ARTICLE I

AMENDMENT

Section 1.1. Amendment to Definition of “Daily Share Amount”. The definition of
“Daily Share Amount” in Section 1.1 of the Purchase Agreement is hereby deleted
in its entirety and replaced with the following:

““Daily Share Amount” means, as to a Trading Day within a Pricing Period, 15% of
the total Trading Volume on such Trading Day.”

Section 1.2 Effect on Purchase Agreement. Except as expressly set forth herein,
all of the terms and conditions of the Transaction Documents shall continue in
full force and effect after the execution of this Agreement, and shall not be in
any way changed, modified or superseded by the terms set forth herein.

Section 1.3. Filing of Form 8-K and Prospectus Supplement. As soon as reasonably
practicable following the execution hereof, the Company shall file a prospectus
supplement under Rule 424 under the Securities Act to the Registration
Statement, disclosing the terms of the transactions hereunder, and, as soon as
reasonably practicable following the execution of this Agreement, and in any
event prior to the time required by MTA rules, regulations and guidelines, the
Company shall issue a press release disclosing the terms of this Agreement. In
addition, before 8:30 a.m. (NY time) on the Trading Day immediately following
the date hereof, the Company shall file a Current Report on Form 8-K with the
Commission disclosing the material terms of the transactions contemplated
hereby.

 

1



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1. Representations and Warranties of the Company. The Company hereby
make the representations and warranties set forth below to the Purchaser that as
of the date of its execution of this Agreement:

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Company and no further
action is required by such Company, its board of directors or its stockholders
in connection therewith. This Agreement has been duly executed by the Company
and, when delivered in accordance with the terms hereof will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.

Section 2.2. Representations and Warranties of the Purchaser. The Purchaser
hereby makes the representations and warranties set forth below to the Company
that as of the date of its execution of this Agreement: (i) the execution and
delivery of this Agreement by it and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on its
behalf and (ii) this Agreement has been duly executed and delivered by the
Purchaser and constitutes the valid and binding obligation of the Purchaser,
enforceable

 

2



--------------------------------------------------------------------------------

against it in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

ARTICLE III

MISCELLANEOUS

Section 3.1. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made in accordance with
the provisions of the Purchase Agreement.

Section 3.2. Survival. All warranties and representations (as of the date such
warranties and representations were made) made herein or in any certificate or
other instrument delivered by it or on its behalf under this Agreement shall be
considered to have been relied upon by the parties hereto. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of each of the parties; provided however that no party may assign this Agreement
or the obligations and rights of such party hereunder without the prior written
consent of the other parties hereto.

Section 3.3. Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such signature page were an original thereof.

Section 3.4. Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

Section 3.5. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the Governing Law provision of the Purchase Agreement.

Section 3.6. Entire Agreement. This Agreement and the Transaction Documents,
together with the exhibits and schedules thereto, the Prospectus and the
Prospectus Supplement, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

3



--------------------------------------------------------------------------------

Section 3.7. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

***********************

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

CELL THERAPEUTICS, INC.

By:

 

/s/ Louis A. Bianco

Name:

  Louis A. Bianco

Title:

 

Executive Vice President,

Finance and Administration

 

5



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGE TO CTIC

AMENDMENT AGREEMENT]

IN WITNESS WHEREOF, the undersigned has caused this Amendment Agreement to be
duly executed by its respective authorized signatories as of the date first
indicated above.

Name of Purchaser: Midsummer Investment, Ltd.

Signature of Authorized Signatory of Purchaser:

 

/s/ Scott Kaufman

Name of Authorized Signatory:

 

Scott Kaufman

Title of Authorized Signatory:

 

Managing Director Midsummer Capital, LLC as investment advisor to Midsummer
Investment, Ltd.

 

6